                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:20-CR-00015-RJC-DCK
 USA                                          )
                                              )
    v.                                        )                     ORDER
                                              )
 MAURICE BRANDON RAKESTRAW                    )
                                              )

         THIS MATTER is before the Court on the defendant’s pro se motion to

dismiss Count Three of the Indictment charging a violation of 18 U.S.C. § 922(g),

(Doc. No. 72), to which he pled guilty, (Doc. No. 41: Acceptance and Entry of Guilty

Plea), and was recently sentenced.

         The defendant is represented by counsel. (Appointment of Counsel, Mar. 15,

2021). Local Criminal Rule 47.1(g) requires motions to be filed by counsel unless a

defendant has formally waived his right to counsel before a judicial officer.

         IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DENIED.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                          Signed: August 17, 2021




         Case 3:20-cr-00015-RJC-DCK Document 73 Filed 08/17/21 Page 1 of 1
